DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 depend on claim 1 and recites “wherein the PDCCH carries a scheduling information”.  Claim 1 discloses 2 different PDCCH, one is the “notification signal or signaling” and the other one is the user equipment monitor for.  It is unclear which one of the PDCCHs mentioned in claim 1 is referring to in claim 2.  The examiner suggests to amend claim 2 to specify which PDCCH is referring to.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, 11-17, 33, and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Zhang et al. (US 2015/0009939 A1).
(1) Regarding claim 1:
Zhang discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a base station (the network side device, such as a base station, para. 0134), comprising: 
configuring an association between a notification signal or signaling and the PDCCH (a base station, can use the DCI information of the last previous PDCCH to indicate, to the UE, the location of the subband where the PDCCH locates, i.e., the subband wherein the N0 of RB of the next PDCCH locates, para. 0134); and 
transmitting the notification signal or signaling which has the association with the PDCCH to a user equipment, in order to notify the user equipment to start to monitor the PDCCH (a base station, can use the DCI information of the last previous PDCCH to indicate, to the UE, para. 0134), 
wherein the notification signal or signaling is a PDCCH (the previous PDCCH that comprises the DCI information, para. 0134).
(2) Regarding claim 39:
Zhang further discloses wherein configuring the association between the notification signal or signaling and the PDCCH comprises: 
configuring an association between the notification signal or signaling and a search space, where the search space (location of the subband where the PDCCH located, para. 0134) comprises one or more candidate PDCCHs (a base station, can use the DCI information of the last previous PDCCH to indicate, to the UE, the location of the subband where the PDCCH locates, i.e., the subband wherein the N0 of RB of the next PDCCH locates, para. 0134).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1).
(1) Regarding claim 14:
Zhang discloses a method for monitoring a Physical Downlink Control Channel (PDCCH), wherein the method applies to a user equipment, comprising: 
receiving a notification signal or signaling associated to the PDCCH transmitted by a base station (a base station, can use the DCI information of the last previous PDCCH to indicate, to the UE, the location of the subband where the PDCCH locates, i.e., the subband wherein the N0 of RB of the next PDCCH locates, para. 0134); and 
wherein the notification signal or signaling is a PDCCH (the previous PDCCH that comprises the DCI information, para. 0134).
Zhang fails to explicitly disclose starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH.
However, it is well known in the art the information in the PDCCH is used for the UE to correctly receive signal from the base station, therefore it would have been obvious for the UE to start to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH (the UE can obtain the location of the PDCCH by the location of the RB assigned for the PDCCH in the subband may be a fixed location of the subband; or may also be indicated to the UE by other ways, para. 0132, 0135, it is inherently the UE has to monitor for the physical downlink control channel (PDCCH) according to the indicated location from the base station) for the benefit of improve the integrity of the received signal. 
(2) Regarding claim 33:
An apparatus for monitoring a Physical Downlink Control Channel (PDCCH) (user equipment as shown in figure 6 comprises a resource obtaining module 702), wherein the apparatus is located at a user equipment, and comprises a computer- readable storage medium and a related hardware (person skilled in the art may understand that the entire or part steps in each method of the above embodiments can be implemented by a program instructing related hardware, and the program may be stored in a computer readable storage medium, and the storage medium may include: a read only memory (ROM), a random access memory (RAM), a magnetic disk or an optical disk etc, para. 0247 and exception processing module 703), and the related hardware is configured to: 
receive a notification signal or signaling associated to the PDCCH transmitted by a base station (a base station, can use the DCI information of the last previous PDCCH to indicate, to the UE, the location of the subband where the PDCCH locates, i.e., the subband wherein the N0 of RB of the next PDCCH locates, para. 0134); and 
wherein the notification signal or signaling is a PDCCH (the previous PDCCH that comprises the DCI information, para. 0134).
Zhang fails to explicitly disclose starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH.
However, it is well known in the art the information in the PDCCH is used for the UE to correctly receive signal from the base station, therefore it would have been obvious for the UE to start to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH (the UE can obtain the location of the PDCCH by the location of the RB assigned for the PDCCH in the subband may be a fixed location of the subband; or may also be indicated to the UE by other ways, para. 0132, 0135, it is inherently the UE has to monitor for the physical downlink control channel (PDCCH) according to the indicated location from the base station) for the benefit of improve the integrity of the received signal. 

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1) in view of Vrzic et al. (US 2013/0183987 A1).
Zhang discloses all subject matter of claim 1, but fails to explicitly disclose the PDCCH carries a scheduling information.
However, Vrzic discloses physical downlink control channels (PDCCHs) are used to carry downlink (DL) or uplink (UL) data scheduling information, or grants, from an eNB to one or more UEs, para. 0030.
It is desirable for the PDCCH carries a scheduling information because reduce constant listening for incoming downlink control transmission and reduces power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Vrzic in the method of Zhang for the benefit of power consumption reduction.

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1) in view of Deng et al. (US 2013/0336301 A1).
(1) Regarding claim 3:
Zhang discloses all subject matter of claim 1, except the method further comprises configuring a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH.
However, Deng teaches configuring a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH (the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state, para. 0018; the terminal is configured to receive the delay scheduling information, and stop monitoring a  Physical Downlink Control Channel PDCCH and enter a delay scheduling state according to the received delay scheduling information, and restart monitoring the PDCCH and terminate the delay scheduling state according to the delay scheduling information, para. 0021).
It is desirable to configure a transition time for the user equipment, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of Zhang for the benefit of power consumption reduction.
(2) Regarding claim 4:
Zhang and Deng disclose all subject matter of claim 3, but fails to explicitly disclose the transition time is a fixed value; or the transition time is related to capabilities of the user equipment.
Although Deng does not specifically disclose the transition time is a fixed value, such limitation are merely a matter of design choice and would have been obvious in the method of Deng. Deng teaches the delay scheduling duration (transition time) can be set as 20 seconds (para. 0073-0074). The limitation of the transition time is a fixed value does not define a patentably distinct invention over Deng since both invention as a whole are directed to setting a time to start monitoring the PUCCD. Therefore, the setting the transition time as a fixed value would have been a matter of obvious design choice to one of ordinary skill in the art for the benefit of reducing power consumption of a terminal.
(3) Regarding claim 5:
Zhang discloses all subject matter of claim 1, except the method further comprises configuring a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH.
However, Deng teaches configure a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH (in the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner interprets the delay scheduling duration as a time gap between the delay scheduling starting time and a restart of monitoring the PSCCH).
It is desirable to configure a duration for the user equipment, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of Zhang for the benefit of power consumption reduction.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1) as applied to claim 14 above, and further in view of Deng et al. (US 2013/0336301 A1).
(1) Regarding claim 15:
Zhang discloses all subject matter of claim 14, except the method further comprises receiving a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH; and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time.
However, Deng further discloses receiving a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH (the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state, para. 0018; the terminal is configured to receive the delay scheduling information, and stop monitoring a Physical Downlink Control Channel PDCCH and enter a delay scheduling state according to the received delay scheduling information, and restart monitoring the PDCCH and terminate the delay scheduling state according to the delay scheduling information, para. 0021); and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time (step 102, the terminal receives the delay scheduling information, and stops monitoring a PDCCH and enters a delay scheduling state according to the received delay scheduling information; and the terminal restarts monitoring the PDCCH and terminates the delay scheduling state according to the delay scheduling information, para. 0036).
It is desirable to receive a transition time configured by the base station, where the transition time is a time gap between a time point of receiving the notification signal or signaling and a time point of starting to monitor the PDCCH and starting to monitor the PDCCH according to the notification signal or signaling associated to the PDCCH comprises: upon receiving the notification signal or signaling associated to the PDCCH, starting to monitor the PDCCH after the transition time because it reduces constant listening for incoming downlink control transmission and reduces power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of Zhang for the benefit of power consumption reduction.
(2) Regarding claim 16:
Zhang discloses all subject matter of claim 14, except the method further comprises receiving a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH.
However, Deng further discloses receiving a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH (In the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner interprets the delay scheduling duration as a time gap between the delay scheduling starting time and a restart of monitoring the PSCCH).
It is desirable to receive a duration configured by the base station, where the duration is a time gap between a time point of starting to monitor the PDCCH and a time point of stopping monitoring the PDCCH because it reduces constant listening for incoming downlink control transmission and reduces power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Deng in the method of Zhang for the benefit of power consumption reduction.
(3) Regarding claim 17:
Zhang and Deng discloses all subject matter of claim 16, and Deng further discloses stopping monitoring the PDCCH after the duration (In the above solution, the delay scheduling information may include: a delay scheduling starting time for instructing the terminal to enter the delay scheduling state and a delay scheduling terminating time for instructing the terminal to terminate the delay scheduling state; or the delay scheduling information comprises: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state; or the delay scheduling information comprises: the delay scheduling terminating time or the delay scheduling duration, para. 0018, the examiner interprets the delay scheduling duration as a time gap between the delay scheduling starting time and a restart of monitoring the PSCCH).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1) in view of Lee et al. (US 2021/0212032 A1; claiming foreign priority date of KR10-2018-0030770, filed on 3/16/2018).
Zhang discloses all subject matter of claim 1, but fails to explicitly disclose wherein the notification signal or signaling comprises a cell identification, a user equipment group identification or a user equipment identification.
However, Lee discloses a UE monitors a plurality of PDCCHs in every subframe; In this case, the monitoring means that the UE attempts the decoding of each PDCCH depending on a monitored PDCCH format, the UE monitors a set of PDCCH candidates in the subframe and searches its own PDCCH. This is called blind decoding/detection (BD). The blind decoding refers to a method, by the UE, for de-masking its own UE identifier (UE ID) from a CRC part and then checking whether a corresponding PDCCH is its own control channel by reviewing a CRC error, para. 0222. Therefore, the component carrier (notification signal or signaling) of Zhang would comprises a UE identification.
It is desirable for the notification signal or signaling comprises a cell identification, a user equipment group identification or a user equipment identification because it enable the UE to correctly monitoring (decoding) the PDCCH and retrieve the UE’s control information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lee in the method of Zhang for the benefit of correctly retrieve the control information for the UE in the PDCCH.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1) in view of Wang et al. (US 10,038,529 B2).
Zhang discloses all subject matter of claim 1, but fails to explicitly disclose wherein a frequency domain resource of the notification signal or signaling is configured by setting a starting physical resource block position or a physical resource block offset.
However, Wang discloses maps, based on the assignment information, a control channel on a data region that is different from a region where a physical downlink control channel is mapped; and a transmitter, which, in operation, transmits the assignment information and the control channel to a terminal, wherein the control channel is mapped in a search space, which is determined based on a starting resource block and a number of consecutive resource blocks (claim 8, it is well known that a resource block comprises frequency resource and time resource, therefore, by specifying the starting resource block and the number of consecutive resource blocks would specify the frequency domain resource).
It is desirable to have a frequency domain resource of the notification signal or signaling is configured by setting a starting physical resource block position or a physical resource block offset because it enable the terminal to correctly retrieve the control information in the control channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Wang in the method of Zhang for the benefit of correctly retrieve the control information for the terminal in the control channel.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1) in view of Miao et al. (US 2019/0350049 A1).
Zhang discloses all subject matter of claim 1, but fails to explicitly disclose a frequency domain resource of the notification signal or signaling is discontinuous; or, the frequency domain resource of the notification signal or signaling is evenly distributed on a plurality of continuous physical resource blocks and occupies a predetermined number of resource elements on each physical resource block.
However, Miao discloses a frequency domain resource of the notification signal or signaling is discontinuous; or, the frequency domain resource of the notification signal or signaling is evenly distributed on a plurality of continuous physical resource blocks and occupies a predetermined number of resource elements on each physical resource block (In DSS, each distributed NR-PDCCH blind decoding (BD) candidate within a configured CORESET may be transmitted in a distributed manner in both the time domain and the frequency domain. Further, each distributed NR-PDCCH BD candidate may include resource element group (REGS) which are evenly distributed  in both time and frequency domain to maximize the achievable time-frequency diversity, para. 0119, the examiner interprets the resource element group as the predetermined number of resource element).
It is desirable to have a frequency domain resource of the notification signal or signaling is discontinuous; or, the frequency domain resource of the notification signal or signaling is evenly distributed on a plurality of continuous physical resource blocks and occupies a predetermined number of resource elements on each physical resource block because it maximize the achievable time-frequency diversity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Miao in the method of Zhang for the benefit of maximize the achievable time-frequency diversity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0009939 A1)  in view of Noh et al. (US 2018/0337757 A1).
Zhang discloses all subject matter of claim 1, but fails to explicitly disclose the notification signal or signaling is used as a channel state information-reference signal or a tracking reference signal.
However, Noh discloses if the CSI-RS having a larger bandwidth than the bandwidth of the PDCCH is configured, and the PDCCH and the CSI-RS are simultaneously transmitted (on the same OFDM symbol), the base station and the terminal can agree with each other to use a part of the PDCCH DMRS REs as the CSI-RS RE (para. 0131).
It is desirable to use the notification signal or signaling is used as a channel state information-reference signal or a tracking reference signal because it provide replacement of CSI-RS and reduces bandwidth for carrying CSI-RS. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Noh in the method of Zhang to use the component carrier that carries the PDCCH as CSI-RS in order to reduce bandwidth usage on CSI-RS.

Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda et al. (US 2021/0076361 A1) discloses a user terminal and radio communication method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/26/2022